Title: To Thomas Jefferson from Edward Rutledge, 7 October 1791
From: Rutledge, Edward
To: Jefferson, Thomas



My dear Sir
Charleston October 7th: 1791.

I had the Pleasure of receiving some days ago your Letter of the 25th. August, and now take the Liberty of introducing to your acquaintance my Friend Barnwell, who wishes much to be known to you, and who deserves to be gratified in what he wishes. I have already given you his Character. I told you in my last that, he had given me his Sentiments respecting the carrying Trade, in writing, and that I was then preparing to answer what I could by no means approve; a task in my Opinion not very difficult. But easy as it is,  I have been prevented hitherto from doing it, as I could wish, by the multiplicity of my professional Business, and the constant and dangerous illness of my wife, who occupies every Moment of my Leisure, and indeed many days that, my clients conceive, should be devoted to their Affairs. He however who has many Duties to discharge, finds it often difficult, and sometimes impossible, to discharge them with punctuality; in such Cases, we must select the most important, and trust to the good nature of others, to be excused from the rest. Under the Circumstances of my Domestic Affairs, it is impossible for me my dear Friend to quit my native Home. But [you] must not from thence be led to believe, that I dedicate no portion of my time to the Service of my Country. Far otherwise. In the small Circle of my own State, I take my full Share in her public Measures, and contribute my best Endeavors, to advance her Interest, and preserve her Tranquillity. This, you may rely upon it, was an arduous Undertaking, when we reflect on the distracted and impoverished State we were left in, at the close of the war; the almost total want of Subordination to any Government, and the different and discordant Interests which it had become necessary to reconcile. Every one therefore, my good Sir, to the Station in which he can be most useful. I was once a field officer. I am now a Subaltern in Politics; but I aim at doing my Duty, and I am almost contented. Yet not altogether. I often pant to be in Congress, were it but for one Vote. I glow with Resentment when I think that, at this moment, we suffer our old Enemies to keep up an armed Force, within the acknowledged Limits of our States; and not only so, but give to that people as many Advantages in Commerce as we do to those, who were, and are our Friends. And why? Because we are afraid that Great Britain will lay restrictions on our Commerce! Because she may take Umbrage! Ah! my dear Friend, if the Sentiments which are now current had prevailed in the years 1775, 6, and 7, the Lovers of Liberty would have died on a Gibbet, or perished in a wilderness, and the rest of our Fellow Citizens would have been hewers of Wood, and Drawers of Water for the most insolent set of Beings that today inhabit the Earth. My Friend Izard for whom I have a very great Esteem, says that on this Subject I am “Mad.” I wish to God, he, and his Colleague had a little of my Madness; the more especially as they must all admit, that there is Method in it. Barnwell is much in Sentiment with me in inclination altogether. He wishes to be convinced, and has promised to shew you the Letter which he wrote me. As he is full of Candor he did himself propose it, and if when you become acquainted with him, you will give him  an opportunity of doing it, I shall thank you. I am mortified when wise men, and good men go wrong: but when Men of this description are my Friends, and go wrong in essentials, we are afflicted, as well as mortified.
I find by the Public Prints that the King of France is resolved, not to be handed down to Posterity, as the Restorer of the Liberties of his Country. Should he regain his Personal Freedom, I shall tremble for the Nation, over which he has presided: as I am convinced, there is not a crown’d head in Europe, that would not strain every nerve to reinstate the Claims of arbitrary Power, in his Person. Adieu for the present my dear Friend and be assured that I am ever your affectionate,

Ed: Rutledge.

